Citation Nr: 1029334	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for hammer toes of the 
bilateral foot.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for arthritis of the 
bilateral foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.  

The COPD and hammertoes of the bilateral foot matters come to the 
Board of Veterans' Appeals (Board) from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Veteran filed a 
Notice of Disagreement in April 2005, a Statement of the Case was 
issued in May 2007, and a substantive appeal was received in May 
2007.  The right ankle and arthritis of the bilateral foot 
matters come from a May 2006 rating decision of the VA RO in Los 
Angeles, California.  The Veteran filed a Notice of Disagreement 
in June 2006, a Statement of the Case was issued in May 2007, and 
a substantive appeal was received in May 2007.  The Veteran was a 
no-show for a hearing before the Board scheduled in April 2010.  

The issues of service connection for a right ankle disability and 
arthritis of the bilateral foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1973 rating decision, the RO denied entitlement 
to service connection for COPD.

2.  In August 2004, the Veteran filed a request to reopen his 
claim of service connection for COPD. 

3.  Evidence received since the October 1973 rating decision does 
not raise a reasonable possibility of substantiating the claim of 
service connection for COPD.  

4.  The Veteran did not sustain hammertoes of the bilateral foot 
in service. 

5.  Symptoms of hammertoes of the bilateral foot have not been 
continuous since service separation. 

6.  The Veteran's current hammertoes of the bilateral foot are 
not related to his active service.


CONCLUSIONS OF LAW

1.  The October 1973 rating decision denying service connection 
for COPD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for COPD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Hammertoes of the bilateral foot were not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in November 2004 and February 2005.  
In March 2006, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of evidence against the claims for entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in cases involving the 
submission of new and material evidence to reopen previously 
decided issues.  The Court found that VA must notify a claimant 
of the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to service connection for the underlying condition(s) 
claimed (that is, that the obligations under Kent do not modify 
the requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess, supra).  In addition, VA must consider the 
bases for the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that a November 2004 letter explained to the 
Veteran what constitutes "new" evidence and what constitutes 
"material" evidence.  Thus, the Board concludes that the 
Veteran has been provided with the type of notice contemplated by 
the Court in Kent and no additional notice is necessary.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private medical records.  The evidence of 
record also contains a report of VA examination performed in 
September 1973.  The examination report obtained is thorough and 
contains sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  

COPD

Criteria & Analysis

The Veteran's claim was denied in an October 1973 rating 
decision.  The Veteran did not file a notice of disagreement, 
thus the rating decision is final.  38 U.S.C.A. § 7105.  However, 
if new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen her claim of service connection 
for COPD was received in August 2004, and the regulation 
applicable to her appeal provides that new and material evidence 
means existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the October 1973 rating decision, the Veteran's 
service treatment records were of record.  In addition, private 
treatment records were of record, as was a September 1973 VA 
examination report reflecting a diagnosis of moderate symptomatic 
COPD.  Based on the record at that time, the Board denied service 
connection for COPD based on a finding of no evidence connecting 
any current COPD with service.  

Turning to the evidence which has been received since the October 
1973 decision, the Board notes that newly received evidence 
includes VA outpatient and private treatment records which do not 
reflect any diagnosis of COPD.  These treatment records are 
cumulative of evidence previously of record in that they do not 
substantiate the claim.  Moreover, it is not material in that it 
does not relate to an unestablished fact necessary to 
substantiate the underlying claim for service connection.  Thus, 
the above-cited evidence is not "so significant that [it] must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2009).  As such, they are not new 
and material.  

The Board has also considered the Veteran's lay statements 
regarding her claim for benefits and the etiology of her claimed 
disability.  Where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

After reviewing the evidence received since the October 1973 
rating decision, the Board is unable to find any evidence which 
adds anything to the record that was not known in 1973.  There is 
no new medical evidence which shows current COPD related to 
service.  

The evidence submitted is cumulative in nature and does not alter 
the facts that were known at the time of the prior decision.  In 
sum, the Board finds that the evidence received since the October 
1973 rating decision does not raise a reasonable possibility of 
substantiating the COPD claim.  As such, new and material 
evidence has not been received and the claim has not been 
reopened.  

Hammertoes of the Bilateral Foot

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Based on a review of the evidence, the Board finds that service 
connection for hammertoes of the bilateral foot is not warranted.  
Hammertoes were not noted in service.  When she was seen at the 
orthopedic clinic in February 1962, it was noted that she had a 
bunion of the left foot which was tender with walking.  A service 
Report of Medical Examination dated in May 1964 for separation 
purposes reflects that the Veteran's feet were clinically 
evaluated as normal.  The Board notes that the Veteran answered 
in the affirmative to the question of whether she had or had had 
foot trouble at the time of the May 1964 examination.  However, 
as noted above, the Veteran's feet were clinically evaluated as 
normal upon separation from service.  The clinically normal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no hammertoes 
of the bilateral foot was present at that time.  The Board views 
the examination report as competent evidence that there was no 
hammertoes of the bilateral foot at that time.  

Symptoms of hammertoes of the bilateral foot have not been 
continuous since service separation.  Private treatment records 
from Dr. M.E.B. dated in August 2001 reflect that the Veteran 
underwent an operation to correct hammertoe deformity digits 2, 
3, 4, and 5 on the left foot.  

The Board notes that the lack of any evidence of continuing 
hammertoes of the bilateral foot for over 37 years between the 
period of active duty and the evidence showing hammertoes of the 
bilateral foot is itself evidence which tends to show that no 
hammertoes of the bilateral foot were incurred as a result of 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As for the Veteran's statements asserting that her hammertoes of 
the bilateral foot are related to her period of service, although 
she is competent to describe symptoms of hammertoes of the 
bilateral foot, the claimed disability is not a condition under 
case law where lay observation has been found to be competent; 
therefore, the determination as to the presence of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether a veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  However, there is no in-
service injury or disease, or even chronic symptoms, to which 
currently diagnosed hammertoes of the bilateral foot could be 
related by competent medical opinion.  

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for hammertoes of the bilateral foot, and the claim 
must be denied.  Because there is a preponderance of the evidence 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for COPD.  

Service connection for hammertoes of the bilateral foot is 
denied.  


REMAND

A service Report of Medical History dated in May 1964 for 
separation purposes reflects that the Veteran complained of foot 
trouble.  Moreover, private treatment records dated in June 1992 
reflect that the Veteran was diagnosed with status post right 
tibiotalar arthrodesis.  Private treatment records dated in 
December 2001 reflect that the Veteran had a past medical history 
of arthritis.  In light of the foregoing, a VA examination and 
opinion (based on a review of the claims file) is necessary to 
comply with 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current right ankle 
disability.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50% or higher degree of probability) that 
any current right ankle disability is related 
to service.  

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current arthritis of the feet.  
The claims file should be made available to 
the examiner for review in connection with the 
examination.  After reviewing the claims file 
and examining the Veteran, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any current arthritis of the 
bilateral foot is related to service.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims of 
service connection for a right ankle 
disability and arthritis of the bilateral 
foot.  Unless the benefits sought are 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


